Dykman, J.
This is an appeal from a decree of the surrogate of Suffolk county admitting to probate the last will and testament of Mary Snelling, deceased, and from the order denying a motion for a new trial, The proof of the will was resisted, and much testimony was taken during the contest; but the surrogate has found all the facts against the contestants, and we think his findings and conclusions are fully justified by the evidence. The will was drawn by a lawyer of respectability, from directions received from the testatrix. It was executed with due regard to the" formalities prescribed by the statute, and all the requirements of the law received full compliance. There was no proof or appearance of any influence, due or undue, and it is entirely plain that the testatrix knew full well the disposition she was making of her property. She gave tlie directions to her lawyer a few days before it was presented to her for execution, and on that day it was read twice in her hearing, and she said it was as she desired it to be. The testimony on the part of the proponents answered all the requirements of the law to validate the will, and the evidence in opposition was quite insufficient for its overthrow. The decree should be affirmed, with costs to be paid by the contestants.